IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


WILLIAM VOTTERO,                           :   No. 63 EAL 2020
                                           :
                   Petitioner              :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
             v.                            :   Commonwealth Court
                                           :
                                           :
WORKERS' COMPENSATION APPEAL               :
BOARD (SOFTBOSS AND SAFEGUARD              :
SYSTEMS AND STATE WORKERS'                 :
INSURANCE FUND (SWIF)),                    :
                                           :
                   Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 24th day of June, 2020, the Petition for Allowance of Appeal is

DENIED.